--------------------------------------------------------------------------------

Exhibit 10.1 Form of Subscription Agreement dated June 30, 2005

SUBSCRIPTION FOR THE PURCHASE OF UNITS OF GARUDA CAPITAL CORP.

 

______________, 2005
(date)

Garuda Capital Corp.
502 - 1978 Vine Street
Vancouver, BC
Canada
V6K 4S1

The Undersigned hereby offers to purchase from Garuda Capital Corp. ("Garuda
Capital" or the “Company”) ________ Units, at a price of $0.10 U.S. per Unit,
for a total purchase price of $ _________. The Undersigned acknowledges that the
Company is offering outside the United States, in accordance with the provisions
of Regulation S, promulgated under the Securities Act of 1933 (the “Securities
Act”), up to 15,000,000 Units.

Each Unit is comprised of (i) one share of common stock, par value $.001 per
share of the Company (“Shares”), and (ii) one-half non-transferable Warrant,
with each one Warrant to purchase one Share at an exercise price of $0.20 U.S.
per Share, exercisable for a period of two years from the date of issuance, at
which time the Warrants expire. (The Units, Shares and Warrants are sometimes
referred to herein collectively as the “Securities”).

The Undersigned understands that the Securities will not be registered or
qualified under any Federal or state securities laws in reliance upon exemptions
therefrom. In order to induce Garuda Capital to sell the Units as provided for
herein, the Undersigned acknowledges and agrees that the Undersigned, for itself
and for its legal representatives, successors and assigns, hereby makes the
following representations, warranties and acknowledgments, intending that Garuda
Capital rely hereon, to Garuda Capital, and covenants with Garuda Capital, as
follows:

1.     
The Undersigned has had a reasonable opportunity to ask questions of and receive
answers from Garuda Capital and its officers regarding the Securities, and all
such questions have been answered to the full satisfaction of the Undersigned.
No oral representations or oral information or oral information furnished to the
Undersigned, or relied upon by the Undersigned, in connection with the
Undersigned’s purchase of the Securities, were in any way inconsistent with the
written material provided by Garuda Capital.
  2.     
Garuda Capital has made available to the Undersigned all requested documents and
records in its possession, and has offered the Undersigned an opportunity to
discuss this

1

--------------------------------------------------------------------------------


 
investment with Garuda Capital and/or representatives of Garuda Capital and
obtain any additional information necessary to verify the accuracy of any
information furnished. The Undersigned acknowledges that no information
furnished by Garuda Capital constitutes investment, accounting, legal or tax
advice. The Undersigned is relying solely upon itself and its professional
advisors, if any, for such advice.


3.     
The Undersigned has relied solely upon its own independent investigation in
making a decision to purchase the Units. The Units are speculative investments
which involve a substantial degree of risk with no assurance of any income from
such investments and the possibility that such Units may become worthless. The
Undersigned acknowledges that there is only a limited market for the Shares in
the United States, and no market for the Warrants. The Undersigned must
therefore be prepared to bear the economic risks for an indefinite period.
  4.     
The Undersigned acknowledges that (a) the Securities (including Shares acquired
pursuant to the exercise of the Warrants) are not being registered under the
laws of any jurisdiction and are being sold pursuant to an exemption from
registration set forth in the Securities Act and (b) Garuda Capital has not
furnished the Undersigned with all information that would be included in the
applicable registration statement if the Units were offered and registered under
the Securities Act.
  5.     
The Undersigned understands and acknowledges that the Securities (including
Shares acquired pursuant to the exercise of Warrants), are “restricted
securities,” as defined by the Securities Act, and agrees to resell the
Securities (including Shares acquired pursuant to the exercise of Warrants) only
(a) pursuant to a registration statement under the Securities Act, (b) pursuant
to a written opinion of legal counsel for Garuda Capital stating that such
resale is exempt from registration, or (c) outside the United States in
accordance with the provisions of Regulation S, promulgated under the Securities
Act.
  6.     
The Undersigned acknowledges that the Securities will bear a restrictive legend
describing the limitations on their offer, sale, transfer, assignment, pledge,
hypothecation, or other disposition.
  7.     
The Undersigned represents that the Securities will be acquired solely for the
account of the Undersigned, solely for investment purposes and not with a view
to resale or distribution, and that no other person has, or will acquire, any
direct or indirect interest in the Securities. The Undersigned has no contract,
undertaking, agreement or arrangement with any person to sell, transfer or
pledge to such person, or anyone else, the Securities, or any interest therein,
and the Undersigned has no plans to enter into any such contract, undertaking,
agreement or arrangement. The Undersigned understands that he may not dispose of
the Securities, or any part thereof, or any interest therein, unless and until
legal counsel for Garuda Capital shall have provided its written opinion that
the intended disposition does not violate the law of any jurisdiction. The
Undersigned acknowledges that the Securities are non-transferable, that it will
not be possible for the Undersigned to liquidate its investment readily in case
of an emergency and, therefore, must bear the financial risk of the investment
for an indefinite period.

2

--------------------------------------------------------------------------------

Exhibit 10.1 Form of Subscription Agreement dated June 30, 2005

8.     
The Undersigned is knowledgeable and experienced in making and evaluating
investments. The investments of the Undersigned in, and its commitments to, all
non- liquid investments (including an investment in Garuda Capital) are
reasonable in relation to its net worth, and the Undersigned has the ability to
bear the financial risk of an investment in Garuda Capital.
  9.     
The Undersigned will indemnify and hold Garuda Capital, its affiliates, and
representatives, harmless from and against any and all loss, liability, cost,
damage, expense (including attorney's fees and expenses) and claims arising out
of, in connection with or resulting (i) from the sale or distribution of any
Securities by the Undersigned in violation of any applicable law, rule or
regulation, and (ii) any misrepresentation by the Undersigned or any breach of
any warranties herein or any covenants or agreements set forth herein.
  10.     
The Undersigned understands and acknowledges that no federal or state agency,
governmental authority, regulatory body, stock exchange or other entity in the
United States, or any other jurisdiction, has made any finding or determination
as to the merits of this investment, nor have any such agencies, governmental
authorities, regulatory bodies, stock exchanges or other entities made any
recommendation or endorsement with respect to the Securities.
  11.     
The Undersigned acknowledges that Garuda Capital, in its sole discretion,
reserves the unconditional right to (a) accept or reject, in whole or in part,
this subscription, with or without cause, and (b) waive any requirements of this
subscription. To the extent this subscription may ultimately be rejected,
subscriptions received by Garuda Capital shall be refunded, without interest, to
the Undersigned.
  12.     
The Undersigned represents, warrants, and acknowledges that (a) the Units were
not offered or distributed to the Undersigned through an advertisement in
printed media of general and regular paid circulation, radio or television, and
(b) it did not attend any seminars or meetings regarding this offering, in which
the attendees were invited by any general solicitation or general advertising.
  13.     
The Undersigned is a shareholder of the Company, or a business associate of one
of the officers or directors of the Company.
  14.     
The Undersigned understands and acknowledges that, in addition to the other
rights reserved by the Company herein, the Company reserves the unconditional
right to terminate this Offering at any time, without notice.
  15.     
The Undersigned understands and agrees that the foregoing is not, and will not
be, revocable by the Undersigned at any time, and represents that it gives this
document to Garuda Capital intending to be legally bound hereby.

3

--------------------------------------------------------------------------------


  Signature        Print Name (Undersigned)          Date:             
[Address]                  [Country]          E-mail address:            Fax
Number:            Telephone Number:   


Subscription Amount:                                               Subscription
Funds:  US$                                             Number of Units:       


This Subscription has been executed by Garuda Capital in acceptance of the
Undersigned’s subscription application.

GARUDA CAPITAL CORP.

____________________________________
By

 

June 30, 2005
Date

4

--------------------------------------------------------------------------------

Exhibit 10.1 Form of Subscription Agreement dated June 30, 2005

APPENDIX I

Garuda Capital Corp.
Unit Offering
June 2005

How to Subscribe

In order to subscribe for Units, you must do the following:

Complete (please print) and sign this Subscription Agreement and return to the
Company  by fax and regular mail.

Please both 1) fax and 2) mail this document, along with a check payable to
Capital Corp.” for the full amount of your subscription to:“Garuda 

  Garuda Capital Corp.    502 - 1978 Vine Street    Vancouver, BC    Canada   
V6K 4S1        Fax Number: (604) 737-1727 

5

--------------------------------------------------------------------------------